DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/161,297, filed on 10/16/2018.
Specification
The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. (“The present invention relates to…”).  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 10070949 (Tsuchikura et al.).
Regarding claim 1, ‘949 discloses: a tubular woven nanotextile conduit (‘949 explicitly states, “vascular prosthesis with tubular woven structure…each of the warp and weft yarns including microfiber multifilament with monofilament fineness of .50 dtex or less…[abstract]) in the diameter range of 0.1 to 50 µm (“.50 dtex (corresponding to filament diameter of about 8 µm) or less [par. 9, detailed description]”) comprising a plurality of warp yarns interwoven with a weft yarn (“tubular woven structure” discloses inherently plural warp and weft yarns interwoven), wherein each of the plurality of the warp yarns comprises a first set of polymeric yarn fibers with a diameter in the range of 1 to 1000 µm, wherein the weft yarn comprises a second set of polymeric yarn fibers with a diameter in the range of 1 to 5000 µm (warp and weft yarns are disclosed as various polymers including in “example 1” polyester with filament fineness of .23 dtex about 4 µm , which is a specific endpoint disclosure within the claimed range, therefore disclosing the range).
	Regarding claim 2, ‘949 discloses: the first and second set of polymeric yarn fibers comprises a polymer selected from the group of polyesters (disclosed in “example 1”), polyether, polyanhydrides, polycarbonates, polyphosphazenes, poly(amino acids), polypeptides, glycosaminoglycan, polysaccharides, polydioxanone (PDO), poly(lactide-coglycolide) (PLGA), polyglycolic acid (PGA), polylactic acid (PLA), and polycaprolactone (PCL).
	Regarding claim 3, ‘949 discloses: the first and second set of polymeric yarn fibers further comprises biomolecules selected from the group of collagen, elastin, gelatin, fibrin, fibronectin, chitin, chitosan and laminin (“filling the voids in the multifilament yarn with the drug or polymer through impregnation of the yarn with collagen, gelatin or hydrogel containing the drug or the polymer; or other methods…[par. 27, detailed description])”.
	Regarding claim 4, ‘949 discloses: individual fiber diameter of the yarn fibers is in the range of 10 to 5000 nm (.23 dtex fiber/filament fineness is already disclosed above which is about 4 µm or 4000 nm, disclosing instantly claimed range).
	Regarding claim 7, ‘949 discloses: the first set and second set of polymeric yarn fibers are bundled polymeric yarn fibers (warp and weft are disclosed as “multifilament polyester yarns” disclosing “bundled polymeric yarn fibers”).
	Regarding claim 8, ‘949 discloses: each yarn of the first set and second set of polymeric yarn fibers are electrospun polymeric yarn fibers.  Warp and weft are disclosed as “multifilament polyester yarns” disclosing “polymeric yarn fibers”.  The limitation that yarn fibers are ‘electrospun’ are a product by process limitation.  
The MPEP is clear:
“the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
	The burden is shifted to applicant to provide evidence that the ‘electrospinning’ process provides a materially different result.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10070949 (Tsuchikura et al.) or additionally in view of admitted prior art recited in the instant “Background of invention” of instant application with respect to claim 8’s ‘electrospun’ yarn recitation.
‘949 discloses all of the intervening claims above but does not explicitly disclose the claimed packing density range nor the claimed electrospun processing of the polymeric yarns used in the vascular conduit.
With respect to claim 5 and recited ‘packing density’ range, ‘949 does explicitly teach: “Cover Factor 
The cover factor defined by the warp and weft yarns forming the inner layer is preferably 1800 or more. The cover factor is more preferably 2000 or more. The cover factor indicates the degree of the presence of voids between the fibers (packing density).  A smaller cover factor means a larger amount of voids between the fibers. When the cover factor defined by the warp and weft yarns is 1800 or more, the microfiber multifilament yarn is densely laid throughout the surface, which enhances the adherence and growth of vascular endothelial cells and promotes settlement of the adherent vascular endothelial cells. When the cover factor defined by the warp and weft yarns is 2000 or more, leakage of blood is more efficiently prevented and leakage of blood during transplantation is reduced. A higher cover factor is preferred for settlement of adherent vascular endothelial cells, but a too high cover factor will deteriorate the flexibility of the vascular prosthesis and reduce weaving efficiency during production of the vascular prosthesis. The maximum value of the cover factor will vary depending on the stiffness of the fibers to be used, the performance of the loom to be used, and the weave pattern to be used, but typically the cover factor is preferably 4000 or less (par. 16-17, detailed description).”
This citation does not teach the claimed range of “packing density” in the same units claimed.  The citation does clearly show that ‘949 recognizes “packing density” as a results oriented optimizable variable in the production of a woven vascular conduit.  ‘949 explicitly teaches the results of variation of packing density of a woven vascular conduit, i.e. smaller cover factor equals more voids; higher cover factor is preferred for settlement of adherent vascular endothelial cells; too high a cover factor will deteriorate flexibility of the device and reduce weaving efficiency during production; and maximum cover factor/packing density will vary depending on the stiffness of the fibers used, the performance of the loom to be used and the weave pattern used.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify/optimize the cover factor/packing density of a woven vascular conduit through routine experimentation by one of ordinary skill in the art as the cited prior art clearly and explicitly recognizes the results oriented variability of cover factor/packing density in a woven vascular conduit and how cover factor/packing density affects the resulting device, the use of the device and the production of the device.
Regarding claim 8, as previously stated above, ‘electrospun’ is a product by process limitation.  Also stated above, ‘949 does teach all of claim 8 (woven vascular conduit comprising warp and weft yarns polymeric yarn fibers) absent the claimed ‘electrospinning’ processing limitation.
As stated above previously the MPEP is clear:
We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
If anticipated above is not conceded, alternatively, the woven vascular conduit by electrospinning of the polymer yarns is considered to be prima facie obvious.
As evidence, instant admitted prior art from the instant ‘Background of Invention’ is recited here:
“Electrospun fibers have been used to develop conduits for applications such as
nerve guides and vascular conduits.  Currently, 3-D synthetic tubular conduits are constructed by either suturing a 2D polymeric sheet into a tubular form or by electro spinning polymeric solution onto a rotating mandrel. This would help to generate different topographies in the luminal side of the conduits which can render varied mechanical and biological responses. Small diameter vascular grafts based on biodegradable polymers have been processed by the technique of electrospinning (par. 5, Background of invention from instant specification).”.
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10070949 (Tsuchikura et al.) in view of US 2016/0058913 (Dimitrievska et al.).
‘949 does not teach claimed side wall thickness dimension of the woven vascular conduit.
However, the MPEP is clear to mere changes in dimension:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Here both the claimed device and the prior art device of ‘949 are both cited as functional woven vascular conduits, i.e. same performance.  
Further, ‘913 does explicitly teach, “The tubular vascular grafts of the invention are biocompatible, properly proportioned as to appropriate dimensions such as diameter, length and wall thickness, readily attachable to the intended living and offer appropriate handling characteristics such as good flexibility, bending and resistance to kinking during bending. In certain embodiments, the tubular vascular graft of the invention is a conduit through which bodily fluids (e.g., blood) may flow through. The luminal surface of the tubular vascular graft therefore is the inner surface of the graft that, when implanted, is in contact with fluid. These tubular vascular grafts can thus be used to replace segments of native vessels, or otherwise can be used as artificial vessels serving to bypass native vessels. In another embodiment, tubular vascular grafts are used as vascular access points. In certain embodiments, the tubular vascular graft of the invention has mechanical properties substantially similar to native blood vessels. That is, the vascular grafts have the wall strength to withstand the pressure within the vessel (par. 79, detailed description).”
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to properly proportion the dimensions including the wall thickness of the device so that the device will offer appropriate flexibility, bending, kinking resistance during bending and so that the device will have the wall strength to withstand the pressure within the vessel.

Examiner response to arguments regarding restriction requirement
	Assertions regarding improper restriction are incorrect.  
	Simple inspection of the respective independent claims clearly and explicitly show as previously stated in the restriction requirement that the limitations of the claimed product do not require the limitations of the claimed method and vice versa.  
	The search for the product is not required for the search of the method and vice versa. 
	Assertion that the areas of classification are the same is incorrect and shows a clear fundamental lack of understanding of the CPC classification scheme.
	The invention groups identified in the restriction requirement are classified in the same section (A), class (61), and subclass (F) but are not classified in the same indexing code main groups/subgroups (2/90 and 2240/001) as clearly stated in the restriction requirement.
	An assertion that items in the same section (A), class (61), and subclass (F) are searched together is plainly incorrect.  The showing that the items have different main group/subgroup indexing breakdown codes show that the items are not searched in the same search areas and that the search burden requirement for restriction requirement was and is properly established.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various woven vascular conduits and related products are attached to establish the general state of the art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-THz 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732